Citation Nr: 0510687	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-26 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of whether the character of the appellant's 
discharge constitutes a bar to Department of Veterans Affairs 
benefits (exclusive of health care under Chapter 17, Title 
38, United States Code).  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from June 1984 to 
September 1986.  He was discharged under other than honorable 
conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 decision letter from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Milwaukee, Wisconsin.                  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

By a January 1988 decision, the Board considered the issue of 
whether the character of the appellant's discharge under 
other than honorable conditions constituted a bar to the 
award of VA benefits, other than health care and related 
benefits authorized by Chapter 17, Title 38, United States 
Code.  In the January 1988 decision, the Board concluded that 
the appellant was discharged from service in September 1986 
under other than honorable conditions because of willful and 
persistent misconduct, and that he was not a veteran within 
the meaning of the laws governing the award of VA benefits.  
Thus, it was the Board's determination that the character of 
the appellant's discharge constituted a bar to the award of 
VA benefits, other than health care and related benefits 
authorized by Chapter 17, Title 38, United States Code.   

The January 1988 Board decision is final.  38 U.S.C.A. § 
7104.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108.  

In March 2001, the appellant submitted an informal claim for 
post-traumatic stress disorder (PTSD).  At that time, the 
appellant stated that while he was in the Navy, he was 
exposed to a lot of traumatic situations that caused him to 
turn to alcohol and "end... up with a bad discharge."  In 
June 2001, the appellant filed a formal claim for PTSD.  
Therefore, in light of the above, the Board finds that the 
appellant filed a claim to reopen his previously denied claim 
regarding whether the character of his discharge constituted 
a bar to VA benefits (exclusive of health care under Chapter 
17, Title 38, United States Code), in March 2001.  See 
38 C.F.R. § 3.155 (2004).      

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App. 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002).  In this 
regard, the Board notes that the regulations were amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  These regulations are 
effective prospectively for claims filed on or after August 
29, 2001.  In this case, the appellant's claim was filed in 
March 2001, requiring the claim to be reviewed under the 
prior regulations, not the amended regulations.  However, 
there is no evidence of record showing that the RO informed 
the appellant of the provisions of 38 C.F.R. § 3.156 in 
effect prior to August 29, 2001.  In a March 2002 letter from 
the RO to the appellant, the RO only provided the amended 
regulations.  Moreover, the RO did not inform the appellant 
of the prior regulations in either the July 2003 statement of 
the case (SOC) or the May 2004 supplemental statement of the 
case (SSOC).  Although it appears that the RO reopened the 
claim when it issued the July 2003 SOC, the Board must still 
determine whether new and material evidence has been 
submitted irrespective of the RO's finding.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the 
appellant has not been provided adequate notice of the 
relevant laws and regulations.  As the Board must determine 
whether new and material evidence has been received 
regardless of the RO's actions and as the RO has not set 
forth the correct standard to address whether the issue of 
new and material evidence has been obtained, further 
development is in order.  Id.    

Accordingly, this case is remanded to the RO for the 
following actions:  

1.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA) notice and 
duty to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In this regard, the appellant 
should be provided a VCAA notice letter 
specific to the claim on appeal and told 
of the information or evidence he needs 
to submit to substantiate his claim and 
what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2003).  The appellant should be informed 
of the appropriate regulatory 
requirements (prior to August 29, 2001) 
for the submission of new and material 
evidence.     

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  

3.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case, and 
an appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.   

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




